Case: 4:18-cv-01294-RLW Doc. #: 103 Filed: 06/23/21 Page: 1 of 3 PageID #: 1381




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

  DAVID WHITT,                   )
                                 )
        Plaintiff,               )
                                 )   Cause No. 4:18-CV-1294
                                 )
  CITY OF ST. LOUIS, et al.      )
                                 )
        Defendants.              )
                                 )
          DEFENDANTS’ MOTION FOR EXTENSION OF TRIAL DATE

         COME NOW Defendants Ryan Linhorst, Matthew Karnowski, and Matthew

  Shaw (collectively referred to herein as the “Defendants”), by and through their attorney,

  Matt Moak, City Counselor for the City of St. Louis, and pursuant to Rule 6(b) of the

  Federal Rules of Civil Procedure, hereby submit their motion for extension of trial date,

  and in support thereof state:

         1.      This matter is scheduled for trial on July 19, 2021. (Doc. 74).

         2.      The parties’ pre-trial filings are due next week, on June 29. (See doc. 74).

         3.      On March 29, 2021, Defendants’ motion for summary judgment was fully

                 briefed and submitted to the Court for review.

         4.      In their motion for summary judgment, Defendants argue, amongst other

                 things, that they are entitled to qualified immunity from Plaintiff’s claims.

         5.      To date, the Court has yet to rule on Defendants’ motion for summary

                 judgment.

         6.      If Defendants’ motion for summary judgment is granted, the July 19 trial

                 setting will be vacated. If the motion is denied, Defendants anticipate

                 filing an interlocutory appeal based on qualified immunity. Therefore, it


                                               1
Case: 4:18-cv-01294-RLW Doc. #: 103 Filed: 06/23/21 Page: 2 of 3 PageID #: 1382




                 is likely that however the Court rules on Defendants’ motion for summary

                 judgment, the trial date will be vacated.

         7.      In the interest of judicial economy, and to prevent duplicative and/or

                 needless trial efforts and expenses, Defendants request the July 19 trial

                 date be vacated and extended to at least 45 days after the Court’s ruling

                 on their motion for summary judgment.

         8.      Defendants have conferred with Plaintiff, who has advised he does not

                 consent to this request for extension.

         9.      This request is made in good faith for the purpose of judicial economy

                 and ease of litigation, and not for the purpose of undue delay.

         WHEREFORE, for all of the reasons set forth above, Defendants respectfully

  request this honorable Court vacate the July 19 trial setting and extend the trial date until

  at least 45 days after the Court’s ruling on Defendants’ motion for summary judgment,

  and for any other relief this Court deems just and proper under the circumstances.


                                                                      Respectfully Submitted,

                                                                            MATT MOAK
                                                                        CITY COUNSELOR

                                                                By: /s/ Abby Duncan
                                                                  Abby Duncan #67766MO
                                                              Erin K. McGowan #64020MO
                                                              1200 Market Street, Room 314
                                                                                   City Hall
                                                                       St. Louis, Mo 63103
                                                                             (314) 622-4694
                                                                         (314) 622-4956 fax
                                                                  DuncanA@stlouis-mo.gov
                                                               McGowanE@stlouis-mo.gov
                                                                   Attorneys for Defendants



                                               2
Case: 4:18-cv-01294-RLW Doc. #: 103 Filed: 06/23/21 Page: 3 of 3 PageID #: 1383




                              CERTIFICATE OF SERVICE

         I hereby certify the foregoing was electronically filed on June 23, 2021, with the
  Court for service by means of Notice of Electronic Filing upon all attorneys of record.

                                                                          /s/ Abby Duncan




                                             3
